United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 14-3595
                    ___________________________

                              Rozlon Thomas

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                  UnitedHealth Group, Inc.; Mark Gwin

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                          Submitted: May 7, 2015
                           Filed: May 14, 2015
                              [Unpublished]
                              ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Rozlon Thomas appeals the district court’s1 adverse grant of summary
judgment in her action against her former employer, in which she asserted race
discrimination and retaliation claims under Title VII and the Minnesota Human
Rights Act (MHRA). Upon careful de novo review, see Torgerson v. City of
Rochester, 643 F.3d 1031, 1042-43 (8th Cir. 2011) (en banc) (standard of review;
same analysis applies to Title VII and MHRA claims), we conclude that the district
court’s decision was correct, see Jackman v. Fifth Judicial Dist. Dep’t of Corr. Servs.,
728 F.3d 800, 804 (8th Cir. 2013) (discussing standards applicable to claims of
unlawful retaliation; to establish claim of retaliation, plaintiff must show that
retaliation was “but for” cause of adverse employment action); Gibson v. Am.
Greetings Corp., 670 F.3d 844, 852-55 (8th Cir. 2012) (discussing standards
applicable to race discrimination claims; affirming summary judgment for defendant
where plaintiffs’ evidence was insufficient to create genuine issue regarding pretext).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                          -2-